DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 4, 5, 6, 9, and 10 are objected to because of the following informalities:  
Claim 1, reads “the suction point” in line 6, however the line should read “the aspiration port”;
Claim 2, reads “the handpiece aspiration system” in line 4, however the line should read “the handpiece”;
Claim 4, reads “a percentage thereof” in line 2, however the line should read “a percentage of the blind distal end”;
Claim 5, reads “the suction port” in line 1, however the line should read “the aspiration port”;
Claim 6, reads “the posterior part”, “the anterior part”, and “the side part” in lines 1 – 3, however the lines should read “a posterior part”, “an anterior part” and “a side part of the distal end”;
Claim 9, reads “a tip for” in line 1, however the line should read “the tip for”;
Claim 9, reads “the extension is shaped like a plate expanding from the tip of the distal portion and where the aspiration port is located” in lines  1 – 3, however the lines should read “a plate expanding from a tip of the distal end and wherein the extension is located, forming a wall …”;
Claim 10, reads “the suction system of the hand piece” in line 4, however the line should read “the hand piece”;
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strukel (US 6159175).
Regarding claim 1, Strukel discloses a blind tip for phacoemulsification (phacoemulsification handpiece, sleeve, and tip) (abstract) characterized in that it is formed by a hollow cylindrical body (needle body 16) (column 6, lines 35 – 65) which in turn consists of a proximal portion (threaded portion shown in Fig. 6A) (column 6, lines 35 – 65), capable of joining a handpiece of a phacoemulsification equipment (handpiece 
Regarding claim 2, Strukel discloses wherein the proximal portion (threaded portion as seen in Fig. 6A) comprises a thread for screwing the hollow cylindrical body into the handpiece of a phacoemulsification equipment (handpiece assembly 11) (column 8, lines 42 – 65, and Figs. 6A and 28), so that the hollow part of the hollow cylinder continues in the handpiece aspiration system (handpiece assembly 11) (Fig. 28).
Regarding claim 3
Regarding claim 4, Strukel discloses wherein the blind distal end (end of needle 16 – Fig. 20A) comprises a groove (one of the two aspiration holes 18) comprising a percentage thereof (Examiner’s note: one the aspiration holes comprises a percentage greater than zero of the diameter of the tip).
Regarding claim 5, Strukel discloses wherein the suction port (aspiration hole 18) covers the entire diameter of the hollow cylindrical body and has a circular, oval or rhombus shape (Examiner’s note: the aspiration holes 18, extend fully through the thickness of the needle 16, and are circular in shape – Fig. 25A).
Regarding claim 6, Strukel discloses wherein the aspiration port (aspiration hole 18) is located at the posterior part of the distal end (column 6, lines 35 – 65), at the anterior part of the distal end or at the side part of the distal end (Examiner’s note: Fig. 20A shows the aspiration holes located on a side part).
Regarding claim 7, Strukel discloses wherein the phacoemulsification tip contains two aspiration ports (aspiration holes 18) located at each side (left and right side of the longitudinal axis) the distal end (Fig. 25A).
Claims 8 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Escaf (US 20090247936 A1).
Regarding claim 8, Escaf discloses a tip for phacoemulsification (ultrasonic device) (abstract) characterized in that it is formed by a hollow cylindrical body (shaft section 60) which in turn consists of a proximal portion (threaded male connection tube 51) (paragraph [0038] and Fig. 2), capable of joining a handpiece of a phacoemulsification equipment (paragraph [0038]), a middle body (shaft section 60) and a distal end (tip 26) (paragraph [0037]), which comprises an extension (tip 26) that ends 
Regarding claim 9, Escaf discloses wherein the extension (tip 26) is shaped like a plate expanding from a tip of the distal end (Examiner’s note: the tip 26 is shaped like a plate in that it is flat on two sides) and wherein the extension (tip 26) is located, forming a wall that divides the aspiration port (inlet ports p1 and p2) into at least two portions (Examiner’s note: shown in Fig. 7, the inlet port is split into two ports via the tip 26).
Regarding claim 10, Escaf discloses wherein the proximal portion (threaded male connection tube 51) comprises a thread (threaded male connection tube 51) for screwing the hollow cylindrical body into the handpiece of a phacoemulsification equipment (paragraph [0038] and Fig. 2), such that the hollow part of the hollow cylindrical body continues in the suction system of the handpiece (paragraph [0038] and Fig. 2).
Regarding claim 11, Escaf discloses wherein the distal end (tip 26) forms an angle that can vary between 0 and 70 (Examiner’s note: the tip 26 forms an angle about 30 degrees – paragraph [0046]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McDonnell (US 20190298517 A1) teaches a phaco tip comprising an aspiration port and a curved distal end and a threaded proximal end.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/MELANIE R TYSON/Primary Examiner, Art Unit 3771